Citation Nr: 1117120	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-41 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to December 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  [The December 2006 rating decision also continued ratings for various scars and for healed perforation, left ear drum.  The Veteran's substantive appeal limited his appeal to the matters stated on the preceding page.]  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In February 2011, the claims were reopened and remanded, in part for an adequate VA examination.  

As was noted in the February 2011 Board remand, the Veteran appears to be raising new claims for increased ratings for his service-connected scars; it is unclear whether or not the RO has addressed such matters; they are once again referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Board's February 2011 remand noted that the Veteran was subjected to noise trauma in service; that in October 1991 T.A.Z., Jr., M.D. opined that the Veteran's hearing loss and tinnitus are related to such trauma; and that on July 2009 VA audiological evaluation the examiner indicated that test results were unreliable, and that the Veteran's C-file was reviewed but that the Veteran's service treatment records (STRs) to include any audiometric studies were not associated with his claims file (an observation that appears inconsistent with the fact that an envelope with STRs is affixed to the claims file).  The Board found that inasmuch as the examiner found test results not reliable for rating purposes and because the opinion offered was without benefit of a review of the STRs, the examination/opinion was inadequate for rating purposes.  See Barr v.  Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  Consequently, the Board ordered another examination to secure a medical advisory opinion.  

In a December 2010 Form 21-0820 "Report of General Information", the Veteran requested that his address be changed for the period from December 2, 2010 through May 9, 2011; as he spends winters in Florida; he listed his Florida address.  A December 2010 letter from the Board was sent to the Veteran's Florida address.  However, the February 2011 post-remand VA examination notification letter listed the Veteran's Illinois address, and notification of the examination scheduled in March 2011 was sent to the [wrong for the period of the year] Illinois address rather than to the Florida address.  As would be expected under such circumstances, he did not report for the examination, and the case was returned to the Board with such notation.   The Board observes that the Veteran met his obligation to keep VA posted of his whereabouts.  Given that notice of the scheduled examination was not proper, VA's duty to assist in this case has not been met.

The Board notes that the scheduling of the examination sought may require co-ordination with the Veteran.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1. The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the presence, nature, and likely etiology of any current hearing loss and tinnitus, and specifically whether such disability is related to his service, including as due to his exposure to noise trauma therein.  [The scheduling of the examination should be co-ordinated with the Veteran, i.e., he should be notified at his place of residence at the time of the notice (or by telephone, if appropriate and expedient), and the examination should be scheduled at a VA facility in proximity to the Veteran's place of residence at the time.]  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that any hearing loss and tinnitus are related to the Veteran's service/noise trauma therein.  The examiner must explain the rationale for all opinions (to include comment on the October 1991 opinion by Dr. T.A.Z., Jr.), and if hearing loss or tinnitus is determined to be unrelated to service, some discussion of the more- likely etiology.  

2. The RO should then readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

